Helvetia Asset Recovery s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 25, 2014

                                        No. 04-14-00012-CV

                                          Burton KAHN,
                                            Appellant

                                                 v.

                             HELVETIA ASSET RECOVERY INC.,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18355
                            Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice


           Appellant's motion to consolidate appeals is hereby DENIED.


           It is so ORDERED on August 25, 2014.

                                                      PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court